


Exhibit 10.5
[creelogo.jpg]
 
RESTRICTED STOCK UNIT
AWARD AGREEMENT
 
 
 
 
 
Participant:


 
 
 
 
Award Number:


 
 
 
 
Plan:


 
2013 Long-Term Incentive Compensation Plan


Award Type:


 
Restricted Stock Unit


Grant Date:


 
 
 
 
Number Units:


 
 
 
 
Purchase Price:


 
 
 
 
Restriction Period:


 
Grant Date through


 
 
 
 
 
 
 

Cree, Inc. (the “Company”) has awarded you ____ restricted stock units (“RSUs”)
to acquire the common stock of the Company (the “Shares”) effective
______________, the Grant Date of the Award, pursuant to the Cree, Inc. 2013
Long-Term Incentive Compensation Plan (the “Plan”) and the terms of this
Restricted Stock Unit Award Agreement (the “Agreement”).
In accordance with this Agreement and the Plan, upon any Termination of Service
(as defined in this Agreement) before the end of the Restriction Period, all
RSUs that are not then vested will be forfeited. If not previously vested or
forfeited, the RSUs will vest at 12:00 a.m. local time in Durham, NC in
installments as follows, provided that you have not experienced a Termination of
Service prior to the indicated vesting date:
_____ RSUs on _______________;
_____ additional RSUs on _______________;
_____ additional RSUs on _______________; and
_____ additional RSUs on _______________.


Capitalized terms defined in the Plan and used in this Agreement without
definition have the meaning specified in the Plan.
THE TERMS AND CONDITIONS ON THE PAGES FOLLOWING THIS SIGNATURE PAGE, INCLUDING
THE APPENDIX, ARE AN INTEGRAL PART OF THIS AGREEMENT AND ARE INCORPORATED HEREIN
BY THIS REFERENCE. BY SIGNING BELOW YOU ACKNOWLEDGE THAT YOU HAVE READ,
UNDERSTAND AND AGREE TO BE BOUND BY SUCH TERMS AND CONDITIONS. FAILURE TO SIGN
WILL RESULT IN FORFEITURE OF THE AWARD.


Dated:


 
 
 
 
 
FOR CREE, INC.:


 
ACCEPTED AND AGREED:


/s/ CHARLES M. SWOBODA
 
 
Charles M. Swoboda, Chairman, President
     and Chief Executive Officer
 
 





--------------------------------------------------------------------------------




TERMS AND CONDITIONS


1.
Grant of RSUs. Subject to the terms of the Plan and this Agreement, the Company
hereby grants you the RSUs as set forth on the first page of this Agreement.
Each RSU represents the right to receive one Share on the date the RSU vests
(subject to adjustment for a change in capitalization within the meaning of
Section 4.4 of the Plan).



2.
Vesting. The RSUs will vest in accordance with the installment vesting schedule
set out on the first page of this Agreement and will become fully vested, to the
extent not already vested, upon your death or on the effective date of the
determination of your Disability (as defined below) by the Employee Benefits
Committee of the Company (the “EBC”) or such other committee as may be
designated by the Board of Directors of the Company or a committee thereof,
unless otherwise provided in this Agreement or the Plan. For purposes of this
Agreement, “Disability” means a medically determinable physical or mental
impairment resulting in your inability to perform your position or any
substantially similar position, where such impairment has lasted or can be
expected to last for a continuous period of not less than six months. The
determination of whether or not you have a Disability will be made by the EBC in
good faith in its sole discretion, and such determination shall be conclusive,
final and binding upon all parties. The above definition of Disability applies
in lieu of the definition set out in the Plan.



3.
Forfeiture of RSUs upon Termination of Service. Except as otherwise provided in
this Agreement or the Plan, upon your Termination of Service, you will forfeit
all of the RSUs that are not vested as of the date of your Termination of
Service.



4.
Forfeiture of RSUs for Awards Not Timely Accepted. This Award is conditioned
upon and subject to your accepting the Award by signing and delivering to the
Company this Agreement, or otherwise electronically accepting the Award, no
later than the first date the RSUs are scheduled to vest pursuant to the Award.
In the event of your death or incapacitation prior to accepting the Award, the
Company will deem the Award as being accepted. If you fail to accept the Award
within the time described above, you will forfeit the RSUs.



5.
Settlement of RSUs. Subject to the terms of the Plan and this Agreement, any
RSUs that vest and become nonforfeitable pursuant to Section 2 above shall be
released and settled in whole Shares within thirty (30) days after the
applicable vesting date. Upon settlement, the Company shall deliver to you (or,
in the event of your death, to your estate or, if the Committee establishes a
beneficiary designation procedure pursuant to Section 12 of the Plan, to any
beneficiary that you have designated pursuant to such procedure) one or more
certificates for the vested Shares or in the Company's discretion may cause the
vested Shares to be deposited in an account maintained by a broker designated by
the Company.



6.
Responsibility for Taxes.



(a)    For purposes of this Agreement, “Tax-Related Items” means any or all
income tax, social insurance tax, payroll tax, payment on account or other
tax-related items that may be applicable to this Award by law or regulation of
any governmental authority, whether federal, state or local, domestic or
foreign. Regardless of any action the Company takes with respect to withholding
Tax-Related Items, you acknowledge that you are ultimately responsible for all
Tax-Related Items and that such Tax-Related Items may exceed the amount actually
withheld by the Company or the Employer. You further acknowledge that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including, without limitation, the grant, vesting or release of the
RSUs, the subsequent sale of Shares and the receipt of any dividends or dividend
equivalents pursuant to Shares; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate your liability for Tax-Related Items or to achieve any
particular tax result. Furthermore, if you have become subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event, you acknowledge that the Company and/or the Employer (or former
Employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.


(b)    Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (1) withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer;




--------------------------------------------------------------------------------




or (2) selling or arranging for the sale of Shares that you acquire under the
Plan; or (3) withholding of Shares consistent with the “Share Withholding”
provisions under Section 14.2 of the Plan.


(c)    Depending upon the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum or
maximum statutory withholding amounts or other applicable withholding rates. In
the event Tax-Related Items are over-withheld, you will receive a refund in cash
for any over-withheld amounts and will have no entitlement to the Shares
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
of Shares, you shall be deemed, for tax purposes, to have been issued the full
number of Shares, notwithstanding that a number of Shares is held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.


(d)    You shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to release and settle the
RSUs if you fail to comply with your obligations in connection with the
Tax-Related Items.


7.
Transfer of RSUs. The RSUs and any rights under this Agreement may not be
assigned, pledged as collateral or otherwise transferred, except as permitted by
the Plan, nor may the RSUs or such rights be subject to attachment, execution or
other judicial process until the RSUs become vested pursuant to Section 2 above.
In the event of any attempt to assign, pledge or otherwise dispose of RSUs which
are not then vested, or any rights under this Agreement, except as permitted by
the Plan, or in the event of the levy of any attachment, execution or similar
judicial process upon the rights or interests with respect to the RSUs which are
not then vested, the Committee may in its discretion, upon notice to you, cause
you to forfeit such RSUs.



8.
Rights Prior to Vesting of RSUs.

    
(a)    You will have no rights as a shareholder with respect to any Shares
issuable under the RSUs until such Shares have been duly issued by the Company
or its transfer agent pursuant to the vesting and settlement of the Award.


(b)    In the event of a change in capitalization within the meaning of Section
4.4 of the Plan, the number and class of Shares or other securities that you are
entitled to pursuant to this Agreement shall be appropriately adjusted or
changed as determined by the Committee to reflect the change in capitalization,
provided that any such additional Shares or additional or different shares of
securities shall remain subject to the restrictions in this Agreement.


9.
Termination of Service.



(a)    Unless otherwise provided in this Agreement or the Plan, for purposes of
this Agreement “Termination of Service” means the discontinuance of your
relationship with the Company as an employee of the Company or the Employer or
any subsidiary or affiliate of the Company under the Plan or as a member of the
Board of Directors of Cree, Inc. Except as determined otherwise by the
Committee, you will not be deemed to have incurred a Termination of Service if
the capacity in which you provide services to the Company changes (for example,
you change from being a non-employee director to being an employee) or if you
transfer employment among the various subsidiaries or affiliates of the Company
constituting the Employer, so long as there is no interruption in your provision
of services to the Company or other Employer as an employee or as a non-employee
member of the Board of Directors of Cree, Inc. The Committee, in its discretion,
will determine whether you have incurred a Termination of Service. You will not
be deemed to have incurred a Termination of Service during a period for which
you are on military leave, sick leave, or other leave of absence approved by the
Employer.


(b)    If you are deemed to have incurred a Termination of Service other than a
Termination of Service on account of your death, your right to vest in the RSUs
under this Agreement or the Plan, if any, will terminate effective as of the
date that you are no longer actively providing services to the Company or one of
its subsidiaries or affiliates (regardless of the reason for the termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period mandated under the employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); the Committee, in




--------------------------------------------------------------------------------




its discretion, will determine when you are no longer actively providing
services for purposes of this Award (including whether you may still be
considered to be providing services while on a leave of absence).


10.
Provisions of the Plan. The provisions of the Plan are incorporated by reference
in this Agreement as if set out in full in this Agreement. To the extent that
any conflict may exist between any other provision of this Agreement and a
provision of the Plan, the Plan provision will control. All decisions of the
Committee with respect to the interpretation, construction and application of
the Plan or this Agreement shall be final, conclusive and binding upon you and
the Company.



11.
Detrimental Activity. The Committee in its sole discretion may cancel and cause
to be forfeited any RSUs not previously vested or released under this Agreement
if you engage in any "Detrimental Activity” (as defined below). In addition, if
you engage in any Detrimental Activity prior to or within one (1) year after
your Termination of Service, the Committee in its sole discretion may require
you to pay to the Company the amount of all gain you realized from any vesting
of the RSUs beginning six (6) months prior to your Termination of Service,
provided that the Committee gives you notice of such requirement within one (1)
year after your Termination of Service. In that event, the Company will be
entitled to set off such amount against any amount the Company owes to you, in
addition to any other rights the Company may have. For purposes of this section:



(a)    “Company” includes Cree, Inc. and all other Employers under the Plan.


(b)    “Detrimental Activity” means any of the following conduct, as determined
by the Committee in good faith:


(1)    the performance of services for any Competing Business (as defined
below), whether as an employee, officer, director, consultant, agent, contractor
or in any other capacity, except to the extent expressly permitted by any
written agreement between you and the Company;


(2)    the unauthorized disclosure or use of any trade secrets or other
confidential information of the Company;


(3)    any attempt to induce an employee to leave employment with the Company to
perform services elsewhere, or any attempt to cause a customer or supplier of
the Company to curtail or cancel its business with the Company;


(4)    breach of any confidentiality, noncompetition, nonsolicitation or
nondisparagement obligations, or any obligations relating to the disclosure,
assignment or protection of inventions, undertaken by you in any written
agreement between you and the Company; or


(5)    any act of fraud, misappropriation, embezzlement, or tortious or criminal
behavior that adversely impacts the Company.


(c)    “Competing Business” means any corporation, partnership, university,
government agency or other entity or person (other than the Company) that is
conducting research directed to, developing, manufacturing, marketing,
distributing, or selling any product, service, or technology that is competitive
with any part of the Company’s Business (as defined below). "Company's Business"
means the development, manufacture, marketing, distribution, or sale of, or the
conduct of research directed to, any product, service, or technology that the
Company is developing, manufacturing, marketing, distributing, selling, or
conducting research directed to, at any time during your employment or other
relationship with the Company, except that following your Termination of Service
the Company’s Business will be determined as of the time of such termination. As
of the effective date of this Agreement, the Company’s Business includes but is
not limited to the conduct of research directed to, development, manufacture,
marketing, distribution, and/or sale of the following products, services, and
technologies: (1) silicon carbide (SiC) materials for electronic applications;
(2) SiC materials for gemstone applications; (3) AIII nitride materials for
electronic applications; (4) light-emitting diode (LED) devices and components;
(5) power semiconductor devices made using SiC and/or AIII nitride materials and
components incorporating such devices; (6) radio frequency (RF) and microwave
devices made using SiC and/or AIII nitride materials and components and modules
incorporating such devices; (7) LED backlights for liquid crystal displays
(LCDs); (8) lighting products, modules, fixtures or devices incorporating any of
the above materials or technology; and (9) other semiconductor devices made
using SiC and/or AIII nitride materials and components incorporating such
devices. You acknowledge that during your employment or other relationship with
the Company the Company’s Business may expand or




--------------------------------------------------------------------------------




change and you agree that any such expansions and changes shall expand or
contract the definition of the Company’s Business accordingly.


12.
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other grant materials (“Data”) by and among,
as applicable, your Employer, the Company and its subsidiaries and affiliates,
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.

You understand that the Company and/or the Employer hold or may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, position title, any shares of stock
or directorships held in the Company, details of RSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan.
You understand that Data may be transferred to any third parties as may be
selected by the Company currently or in the future, which are assisting the
Company in the implementation, administration and management of the Plan. You
understand that these recipients may be located in the United States or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company’s Stock Plan Administrator. You
authorize the Company and any other possible recipients that may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party whom you
subsequently may elect to deposit any Shares acquired under the Plan. You
understand that Data will be held pursuant to this Agreement only as long as the
Company considers it necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents above, in
any case without cost, by contacting in writing the Company's Stock Plan
Administrator. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, your employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing consent is that the
Company would not be able to grant you RSUs or any other equity awards or
administer or maintain such awards. Therefore, you acknowledge that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you may contact the Stock Plan Administrator of the Company.


13.
Language. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version differs in meaning from the English version, the English version will
control.



14.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. Signed documents delivered to either party via facsimile or in
portable document format will have the same effect as an original, unless
otherwise required by applicable law.



15.
General.



(a)    Nothing in this Agreement will be construed as: (1) constituting a
commitment, agreement or understanding of any kind that the Company or any other
Employer will continue your employment or other relationship with the Company;
or (2) limiting or restricting either party’s right to terminate your employment
or other relationship.


(b)    This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. You may not
assign any rights under this Agreement without the written consent of the
Company, which it may withhold in its sole discretion; any such attempted
assignment without the Company's written consent shall be void. The Company may
assign its rights under this Agreement at any time upon notice to you.






--------------------------------------------------------------------------------




(c)    Notices under this Agreement must be in writing and delivered personally,
by electronic transmission or by a reputable domestic or international carrier
(postage prepaid and return receipt or proof of delivery requested), and, in the
case of notices to the Company, unless otherwise provided herein, addressed to
its principal executive offices to the attention of the Stock Plan
Administrator, and, in your case, addressed to your address as shown on the
Employer’s records.


(d)    This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina without regard to the conflict of law
provisions thereof, as if made and to be performed wholly within such State. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Award or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of North Carolina, agree that such litigation shall be conducted in the courts
of Durham County, North Carolina, or the federal courts for the United States
for the Middle District of North Carolina, and no other courts, where the Award
of the RSUs is made and/or to be performed.


(e)    If any provision of this Agreement is held to be invalid or
unenforceable, such determination shall not affect the other provisions of the
Agreement and the Agreement shall be construed as if the invalid or
unenforceable provision were omitted and a valid and enforceable provision, as
nearly comparable as possible, substituted in its place.


(f)    Notwithstanding any prior award agreement between you and the Company
under which RSUs may have been awarded, this Agreement and the Plan set forth
all of the promises, agreements and understandings between you and Company
relating to the RSUs granted pursuant to this Agreement, constitute the complete
agreement between the parties regarding the RSUs and replace any prior oral or
written communications regarding the same.


(g)    Shares issued pursuant to this Award may be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under
applicable law or the rules and regulations of the U.S. Securities and Exchange
Commission or any stock exchange or trading system upon which the common stock
of the Company is listed, and the Committee may cause a legend or legends to be
placed on any such certificates or the stock records of the Company to make
appropriate reference to such restrictions.


(h)    You agree that the RSUs, even if later forfeited, serve as additional,
valuable consideration for your obligations, if any, undertaken in any existing
agreement between you and the Company and/or other Employer regarding
confidential information, noncompetition, nonsolicitation or similar covenants.


(i)    You acknowledge, represent and warrant to the Company, and agree with the
Company, that (i) except for information provided in the Company’s filings with
the U.S. Securities and Exchange Commission and in the Company’s current
prospectus relating to the Plan, you have not relied and will not rely upon the
Committee, the Company, an Employer or any employee or agent of the Company or
an Employer in determining whether to accept this Award, or in connection with
any disposition of Shares obtained pursuant to this Award, or with respect to
any tax consequences related to the grant of the RSUs or the disposition of
Shares obtained pursuant to the RSUs; and (ii) you will seek from your own
professional advisors such investment, tax and other advice as you believe
necessary.


(j)    You acknowledge that you may incur a substantial tax liability as a
result of vesting of the RSUs. You assume full responsibility for all such
consequences and the filing of all tax returns and related elections you may be
required or find desirable to file. If you are required to make any valuation of
Shares obtained pursuant to the RSUs under any federal, state or other
applicable tax law, and if the valuation affects any tax return or election of
the Company or the Employer or affects the Company’s financial statement
reporting, you agree that the Company may determine the value and that you will
observe any determination so made by the Company in all tax returns and
elections filed by you.


(k)    You acknowledge that copies of the Plan and Plan prospectus are available
upon written or telephonic request to the Company’s Stock Plan Administrator.


16.
Severability. The provisions of this Agreement are severable and if any one or
more provisions is determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions shall nevertheless be binding and
enforceable.







--------------------------------------------------------------------------------




17.
Nature of Grant. In accepting this grant, you acknowledge, understand and agree
that:



(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, unless expressly provided otherwise in the Plan or the Agreement;



(b)
the grant of the RSUs is voluntary and does not create any contractual or other
right to receive future grants of RSUs, or benefits in lieu of RSUs, even if
RSUs have been granted repeatedly in the past;



(c)
all decisions with respect to future grants of RSUs, if any, will be at the sole
discretion of the Company;



(d)
your participation in the Plan is voluntary;



(e)
your participation in the Plan will not create a right to employment with the
Company or the Employer and will not interfere with the ability of the Company,
the Employer or any subsidiary or affiliate to terminate your employment or
service relationship at any time;



(f)
if you are employed by a non-U.S. entity and provide services outside the U.S.,
the RSUs are an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to your Employer, and they are outside
the scope of your employment or service contract, if any, with your Employer;



(g)
the grant of the RSUs is not intended to replace any pension rights or
compensation;



(h)
the grant of the RSUs is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;



(i)
the grant of the RSUs and your participation in the Plan will not be interpreted
to form an employment or service contract or relationship with the Company, the
Employer or any subsidiary or affiliate of the Company;



(j)
the future value of the Shares is unknown and cannot be predicted with
certainty;



(k)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from termination of your employment or service
relationship by the Company or the Employer (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and, in consideration of the grant of the RSUs, to which you otherwise
are not entitled, you irrevocably agree (i) never to institute any such claim
against the Company, the Employer, or any subsidiary or affiliate of the
Company, (ii) to waive your ability, if any, to bring any such claim, and (iii)
to release the Company and the Employer and any subsidiary or affiliate from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claims;



(l)
the grant of the RSUs and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover, or
transfer of liability;



(m)
neither the Company, the Employer nor any subsidiary or affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the RSUs or
of any payments due to you pursuant to the subsequent sale of any Shares
acquired upon the vesting of the RSUs; and



(n)
this award and any other award(s) granted under the Plan on the Grant Date are
intended to fulfill any and all agreements, obligations or promises, whether
legally binding or not, previously made by the Company or another Employer under
the Plan to grant you the RSUs or other rights to common stock of the Company.
By signing this Agreement, you accept such awards, along with all prior awards
received by you, in full satisfaction of any such agreement, obligation or
promise.





--------------------------------------------------------------------------------






18.
No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan or sale of Shares. You are hereby advised to consult
with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.



19.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the RSUs, the Company
shall not be required to deliver the RSUs or any of the underlying Shares prior
to the completion of any registration or qualification of the Shares under any
local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the RSUs or any of the underlying
Shares with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance of the
RSUs and Shares. Further, you agree that the Company shall have unilateral
authority to amend the Plan and the Agreement without your consent to the extent
necessary to comply with securities or other laws applicable to issuance of
shares.



20.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
participant.



21.
Appendix. Notwithstanding any provisions in this Agreement, this Award shall be
subject to any special terms and conditions set forth in the Appendix to this
Agreement for your country to the extent that the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or to facilitate the administration of the Plan. Moreover,
if you relocate to or from one of the countries included in the Appendix, the
special terms and conditions for the country you are moving from and/or the
country you are moving to will apply to you to the extent that the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan. The Appendix is incorporated in and constitutes part of this
Agreement.



22.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the RSUs and on any Shares
acquired under the Plan, to the extent that the Company determines it is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.



23.
Code Section 409A. The Award is intended to qualify for the “short-term
deferral” exemption from Section 409A of the Code, and the provisions of this
Agreement will be interpreted, operated and administered in a manner consistent
with these intentions. The right to payment triggered by each installment
vesting date or vesting event pursuant to Section 2 above is intended to be a
right to a separate payment for purposes of Section 409A. The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, without your consent, to unilaterally amend or modify the Plan
and/or this Agreement to ensure that the RSUs qualify for exemption from or
comply with Section 409A of the Code; provided, however, that the Company makes
no representations that the RSUs will be exempt from Section 409A of the Code
and makes no undertaking to preclude Section 409A of the Code from applying to
these RSUs. The Company will have no liability to you or to any other party if
the Award, the vesting of the Award, delivery of Shares upon settlement of the
Award or any other event hereunder that is intended to be exempt from or
compliant with Section 409A of the Code, is not so exempt or compliant, or for
any action taken by the Company with respect thereto.













--------------------------------------------------------------------------------






APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF THE
RESTRICTED STOCK UNIT AWARD AGREEMENT
TERMS AND CONDITIONS




TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern the RSUs
granted to you under the Plan if you are in one of the countries listed below on
the Grant Date. Unless otherwise defined in this Appendix, capitalized terms
used in this Appendix and defined in the Plan or this Agreement will have the
same meaning as defined in the Plan or Agreement, as applicable.


NOTIFICATIONS
This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on securities, exchange control, and other
laws in effect in the respective countries as of October 2013. Such laws are
often complex and change frequently. The Company strongly recommends that you do
not rely on the information in this Appendix as the only source of information
relating to the consequences of your participation in the Plan because such
information may be outdated when the RSUs vest and you acquire Shares or sell
any Shares acquired under the Plan.
In addition, the information contained in this Appendix is general in nature and
may not apply to your particular situation, and the Company cannot assure you of
a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation. Finally, if you are a citizen or resident of a country other
than the one in which you are currently working, transfer employment after the
Grant Date, or are considered a resident of another country for local law
purposes, the information contained in this Appendix may not apply to you.


CANADA


TERMS AND CONDITIONS


Settlement of RSUs and Sale of Shares. The following provisions supplement
Section 7 of the Agreement: Notwithstanding the provisions of the Plan, the RSUs
will be settled in Shares only, not cash.
Data Privacy Notice and Consent. This provision supplements Section 12 of the
Agreement: You hereby authorize the Company and the Company’s representatives to
discuss with and obtain all relevant information about you from all personnel,
professional or not, involved in the administration and operation of the Plan.
You further authorize the Company and any subsidiary or affiliate and the
administrator of the Plan to disclose and discuss your participation in the Plan
with their advisors. You further authorize the Company and any subsidiary or
affiliate and the administrator of the Plan to record such personal information
and to keep such information in your employee file.
Termination of Service. The following provision replaces Section 9(b) of the
Agreement: If you are deemed to have incurred a Termination of Service other
than a Termination of Service on account of your death (whether or not in breach
of local labor laws and whether or not later found to be invalid), your right to
vest in the RSUs under the Plan (if any) will terminate effective as of the
earlier of (1) the date the you receive notice of termination from the Employer,
or (2) the date you are no longer actively employed, regardless of any notice
period or period of pay in lieu of such notice required under applicable laws
(including, but not limited to statutory law, regulatory law and/or common law);
the Committee shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of the RSU grant.
French Language Provision. The following provisions will apply if you are a
resident of Quebec: The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.






--------------------------------------------------------------------------------




NOTIFICATIONS
Securities Law Notification: You are permitted to sell shares acquired through
the Plan through the designated broker appointed under the Plan, if any,
provided the resale of shares acquired under the Plan takes place outside of
Canada through the facilities of a stock exchange on which the shares are
listed.
Foreign Assets Reporting Information: You are required to report any foreign
property (including Shares) on form T1135 (Foreign Income Verification
Statement) if the total value of your foreign property exceeds C$100,000 at any
time in the year. The form must be filed by April 30 of the following year. You
are advised to consult with a personal advisor to ensure you comply with
applicable reporting obligations.


HONG KONG


NOTIFICATIONS


Securities Warning: The RSUs and any Shares acquired upon vesting of the RSUs do
not constitute a public offering of securities under Hong Kong law and are
available only to directors of Cree, Inc. and employees and former employees of
the Company and its subsidiaries and affiliates. The Agreement, the Plan and
other incidental communication materials have not been prepared in accordance
with the rules applicable to and are not intended to constitute a “prospectus”
for a public offering of securities under applicable Hong Kong securities
legislation, nor have the documents been reviewed by any regulatory authority in
Hong Kong. The RSUs and any related documentation are intended only for the
personal use of each eligible director or employee of the Employer, the Company,
or its subsidiaries or affiliates and may not be distributed to any other
person. If you are in doubt as to any of the contents of the Agreement or the
Plan, you should obtain independent professional advice.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
TERMS AND CONDITIONS
Settlement of RSUs and Sale of Shares. The following provisions supplement
Section 7 of the Agreement: Notwithstanding the provisions of the Plan, the RSUs
will be settled in Shares only, not cash.
If any portion of the RSUs vest and Shares are issued within six (6) months of
the Grant Date, you agree that you will not sell the Shares acquired upon
vesting before the six-month anniversary of the Grant Date.


ITALY


TERMS AND CONDITIONS
Data Privacy Notice. The following provision replaces Section 12 of the
Agreement: You understand that the Employer, the Company and any of its
subsidiaries or affiliates hold certain personal information about you,
including, without limitation, your name, home address and telephone number,
date of birth, social insurance or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or any
of its subsidiaries or affiliates, details of Awards of RSUs, or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing, managing
and administering the Plan (“Data”) and in compliance with applicable laws and
regulations.
You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Cree, Inc., with registered offices at 4600 Silicon Drive, Durham,
North Carolina 27703, U.S.A., and, pursuant to Legislative Decree no. 196/2003,
its representative in Italy is Cree Europe S.r.l., Via dei Giunchi 52-54,
Firenze 50145 Italia.
You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions or brokers involved in the management and
administration of the Plan. You understand that Data also may be transferred to
the Company’s independent registered public accounting firm,
PricewaterhouseCoopers LLP, or such other public accounting firm that may be
engaged by the Company in the future. You understand further that the Company
and/or any of its subsidiaries or affiliates will transfer Data among themselves
as necessary for the purposes of implementing, administering and managing your
participation in the Plan, and that the Company and/or any of its subsidiaries
or affiliates may each further transfer Data to third parties assisting the
Company in implementation, administration and management of the Plan, including
any requisite transfer




--------------------------------------------------------------------------------




of Data to a broker or other third party with whom you may elect to deposit any
Shares acquired under the Plan. Such recipients may receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan. You
understand that these recipients may be located in or outside of the European
Economic Area, such as in the United States or elsewhere and in locations that
might not provide the same level of protection as intended under Italian data
privacy laws. Should the Company exercise its discretion in suspending all
necessary legal obligations in connection with the management and administration
of the Plan, it will delete Data as soon as it has completed all necessary legal
obligations connected with the management and administration of the Plan.
You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, and the transfer of Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have a right, without limitation, to access, delete, update,
correct or terminate, for legitimate reason, the Data processing. Furthermore,
you are aware that Data will not be used for direct-marketing purposes. In
addition, Data provided can be reviewed and questions or complaints may be
addressed by contacting the Stock Plan Administrator of the Company.
Plan Document Acknowledgement: By accepting the Award of RSUs, you acknowledge
that you have received a copy of the Plan, the Agreement and this Appendix, that
you have reviewed these documents in their entirety and that you fully
understand and accept all provisions of the Plan and the Agreement.
You acknowledge having read and specifically and expressly approve the following
sections of the Agreement: Section 3. (“Forfeiture of RSUs upon Termination of
Service”), Section 4. (“Forfeiture of RSUs for Awards Not Timely Accepted”),
Section 6. (“Responsibility for Taxes”), Section 13. (“Language”), Section 15(d)
regarding North Carolina, U.S.A. law governing the Agreement, Section 17.
(“Nature of Grant”), and the above Data Privacy Notice section included in this
Appendix.
NOTIFICATIONS
Exchange Control Information. You understand that exchange control reporting is
required in your annual tax return if (a) you transfer cash or shares to Italy
in excess of €10,000 (or the equivalent amount in U.S. dollars); (b) any foreign
investments or investments (including proceeds from the sale of shares under the
Plan) held outside of Italy exceeding €10,000; and/or (c) the amount of the
transfers made abroad or from abroad which have had an impact during the
calendar year on your foreign investments or investments held outside of Italy,
to the extent that the overall amount of the transfers exceed €10,000. Under
certain circumstances, you may be exempt from the requirement under (a) above if
the transfer or investment is made through an authorized broker resident in
Italy.


MALAYSIA
NOTIFICATIONS
Insider Trading Notification. You should be aware of the Malaysian
insider-trading rules, which may impact your acquisition or disposal of Shares
under the Plan. Under Malaysian insider-trading rules, you are prohibited from
acquiring or selling Shares or rights to Shares (e.g., the RSUs) when in
possession of information that is not generally available and that you know or
should know will have a material effect on the price of Shares once such
information is generally available.


Director Notification Obligation. If you are a director of the Company’s
Malaysian subsidiary or affiliate, you are subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian subsidiary or affiliate in writing when you
receive or dispose of an interest (e.g., the Shares) in the Company or any
related company. Such notifications must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.


